IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

SYTERIA HEPHZIBAH,                      NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-3044

THE FLORIDA DEPARTMENT
OF HIGHWAY SAFETY AND
MOTOR VEHICLES,

      Appellee.


_____________________________/

Opinion filed May 1, 2017.

An appeal from the Circuit Court for Duval County.
Harvey L. Jay, Judge.

Syteria Hephzibah, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Jesse Haskins, Assistant Attorney General,
Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, B.L. THOMAS, and ROWE, JJ., CONCUR.